DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 Line 2 refers to “the magnetic element” but it is unclear which “magnetic element” is being referred to. Claim 11, from which claim 12 depends, requires first and second magnetic elements. Does each magnetic element have a magnet housing?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2, 4, 6, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soloff, US 2017/0086573.
Regarding claim 1 and 11, Soloff discloses the claimed invention including a brush comprising a handle with an upper portion and a lower portion (2; see Figures), a brush head attached to the upper portion of the handle (3, capable of cleaning a bottle), and a magnetic element disposed in the lower power of the handle that exerts a magnetic attraction force (24, Figure 5 or 30, Figure 6; paragraphs 0042, 0047-0048, 0053-0054). Regarding claims 2 and 12, there is a magnet housing encasing the magnetic element (31 and 32, Figure 6; paragraph 0054). Regarding claim 4, the magnetic element is a magnet (paragraphs 0042, 0047-0048, 0053-0054). Regarding claims 6 and 11, there is a magnetic base that attaches to the magnetic bottle brush through the magnetic attraction force (23, Figure 5; paragraph 0042), the magnetic base has a second magnetic element disposed therein (in that the base 23 is magnetic, paragraph 0042), and a magnetic attraction force is generated to attract the first magnetic element of the brush to the magnetic base (Figure 5, paragraph 0042). Regarding claim 15, the magnetic base has a fastener for securing the magnetic base to a surface (attached to surface .
3.	Claim(s) 1-2, 4, 6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters, US 2016/0262533.
Regarding claim 1 and 11, Peters discloses the claimed invention including a brush comprising a handle with an upper portion and a lower portion (15, 115; see Figures), a brush head attached to the upper portion of the handle (17, 117, capable of cleaning a bottle), and a magnetic element disposed in the lower power of the handle that exerts a magnetic attraction force (12, 112). Regarding claims 2 and 12, there is a magnet housing encasing the magnetic element (11 or 35, Figures 2 or 5). Regarding claim 4, the magnetic element is a magnet (paragraph 0017). Regarding claims 6 and 11, there is a magnetic base that attaches to the magnetic bottle brush through the magnetic attraction force (20 or 33, Figures 3-4), the magnetic base has a second magnetic element disposed therein (in that the base 20 or 33 is magnetic, paragraphs 0022 and 0029), and a magnetic attraction force is generated to attract the first magnetic element of the brush to the magnetic base (Figures 3-4; paragraphs 0022 and 0029). 
4.	Claim(s) 1-2, 4-6, 9-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang, US 9,011,031.
Regarding claims 1, 11, and 16, Jang discloses the claimed invention including a brush comprising a handle with an upper portion and a lower portion (10; see Figures 3 and 7), a brush head attached to the upper portion of the handle (12, capable of cleaning a bottle), and a magnetic element disposed in the lower power of the handle that exerts a magnetic attraction 
[AltContent: arrow][AltContent: textbox (Regarding claims 9-10, detachable nipple brush)][AltContent: textbox (Base)][AltContent: arrow][AltContent: textbox (First magnetic element)][AltContent: textbox (Handle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second magnetic element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Brush head)]
    PNG
    media_image1.png
    770
    266
    media_image1.png
    Greyscale

1, 4, 6, 8, 11-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu, US 2003/0000900.
	Regarding claims 1, 11, and 16, Yu discloses the claimed invention including a brush comprising a handle with an upper portion and a lower portion (20; see Figure 2), a brush head attached to the upper portion of the handle (12, 16, Figure 2; capable of cleaning a bottle), and a magnetic element disposed in the lower power of the handle that exerts a magnetic attraction force (24). Regarding claim 4, the magnetic element is a magnet (paragraph 0016). Regarding claim 6, there is a magnetic base (26) that attaches to the magnetic brush through the magnetic attraction force (see Figure 1, paragraph 0017). Regarding claim 8, the handle has a grip depression on the handle to provide leverage (at 18c, Figure 2; paragraph 0015). Further regarding claims 11 and 16, the magnetic base (26) has a second magnetic element disposed therein (in that surface 26a includes a ferrous metal, paragraph 0017), wherein a magnetic attraction force is generated to attract the magnetic element of the brush to the base (Figure 1, paragraph 0017). Regarding claim 12, there is a magnet housing (frame of 26) encasing the magnetic element (26a, Figure 1). Regarding claim 13, the magnetic base further comprises a magnetic attachment surface (surface of 26a) embedded in a housing (housing being 26a, Figure 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters, US 2016/0262533 in view of Shin et al., US 9,873,604.
	Peters discloses all elements discussed above, however the magnet housing does not include an alignment shaft that orients and secures the magnetic element contained therein.  In Figure 2 of Peters, there is a space within the magnet housing (at 13), the magnetic element can be secured within the housing by adhesive, fasteners, or other conventional mechanisms (paragraph 0018). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Peters to include an alignment shaft as part of a fastener, as taught by Shin et al., to successfully secure a magnetic element within a housing.
7.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 9,011,031.
Jang discloses all elements discussed above, however fails to state that the magnetic attraction force generated by the magnet supports the bottle brush in a horizontal position when attached to the magnetic base. Jang does disclose that magnetic attraction force should be high enough so that the brush will not be disassembled during normal use or during transport and that a pulling force of 0.33 to 2 lbf has been found to be acceptable (Column 8 Lines 28-42). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try by routine experimentation to achieve an optimal magnetic attraction force in Jang that is enough for the brush to remain assembled when arranged . 
8.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 9,011,031 in view of Piao, US 2010/0017990.
Jang discloses all elements discussed above, however fails to disclose that an attachment between the brush head and handle is magnetic and a second point of attachment for securing the brush magnetically. In Jang, the brush head and handle is attached at a mounting member (14). 
Piao teaches an attachment for a similar type of brush where a brush head (12) and handle (14) are magnetically secured at a point of attachment by magnetic elements (20, 38; see Figures) to easily remove the brush head from the handle (paragraph 0010).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment between the brush head and handle of Jang for an attachment that is magnetic, as taught by Piao, to easily remove or replace a brush head.
Allowable Subject Matter
9.	Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art made of record discloses, teaches, or suggests the invention of claims 7, . 
US 2018/0235354 to Lee et al. teach a bottle brush having a base member (130) with a liquid run-off channel disposed on the magnetic base (at 132, Figure 4B; paragraph 0023). Lee et al. does not have a magnetic element disposed in the lower portion of the handle and that the base is magnetic to attach to the bottle brush through a magnetic attraction force. 
US 5,603,248 to Eggert et al. teaches a magnet encapsulated in a rubber (56, Figure 8; Column 4 Lines 29-35) so that if the magnet should break from use, then the pieces of the magnet remain within the encapsulation (Column 4 Lines 25-40, 51-57). Eggert et al. does not state that the housing is silicone or that it is a base supporting a brush. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg